Title: To John Adams from Samuel Baird, 19 May 1798
From: Baird, Samuel,Potts, Joseph, Jr.
To: Adams, John



19 May 1798

At a numerous Meeting of the Inhabitants of Potts Town and it’s Vicinity, in Montgomery County, Pennsylvania, On Saturday the 19th. May 1798, Samuel Baird in the Chair, and Joseph Potts junr, Secretary.
The following Resolutions were unanimously agreed to—
Having contemplated, with anxious Sollicitude and Approbation; the repeated Efforts made by the Executive to terminate the Differences between this Country and the French Republic—and having observed with Astonishment and Indignation that those Advances towards a Reconciliation have not only met with pointed neglect and Indignity,—but that infamous Attempts have been made to corrupt the Integrity of our Government and to subvert the Happiness and Independence of our Country—
Therefore Resolved That the present interesting Crisis imperiously demands that the Government should be fully assured of the unlimited Confidence and Support of its Constituents.
Resolved That a Committee be appointed to prepare an Address to be presented to the President expressive of the foregoing Sentiments, and assuring him of our firm Determination to support the Government of our Choice in every Measure it may deem necessary to maintain the Rights, Honor, and Independence of our Country—
Whereupon John Brooke, Robert E. Hobart, Bartholomew Wambach, Henry Missimer, and Francis R. Potts were appointed; who reported the following Address, which was unanimously adopted—
Here follows the Address
Resolved Unanimously That the foregoing Address be signed by the Chairman and Secretary on behalf of this meeting, and forwarded to John Chapman & Samuel Sitgreaves Esquires, Representatives in Congress from this District, to be by them presented to the President of the United States.
Samuel Baird ChairmanAttest Jos: Potts Junr. Secy.